           Case 1:14-cv-02811-JMF Document 420 Filed 05/03/20 Page 1 of 2

                                                  Boca Raton            Melville                  San Diego
                                                  Chicago               Nashville                 San Francisco
                                                  Manhattan             Philadelphia              Washington, D.C.



                                                       May 3, 2020

                                                                                                                      VIA ECF

 The Honorable Jesse M. Furman
 U.S. District Court for the
 Southern District of New York
 Thurgood Marshall U.S. Courthouse
 40 Foley Square
 New York, NY 10007

         Re:       City of Providence, Rhode Island v. Bats Global Markets, Inc.,
                   Case 1:14-cv-02811-JMF

Dear Judge Furman:

       Counsel for Plaintiffs respectfully request that the Court accept this brief response to
Defendants’ May 1, 2020, letter submission and exhibit (ECF No. 419) to place the email in context
and correct certain representations Defendants’ counsel made during the May 1, 2020 status
conference.

        In sum, Defendants’ exhibit actually supports Plaintiffs’ argument that searching their
counsel’s emails is unlikely to yield responsive information, and that the burden and prejudice to
Plaintiffs outweighs any benefit. First, the “back-and-forth communications” Defendants reference
(ECF No. 419 at 1) in the email chain are largely logistical in nature, checking on status and setting
up calls to discuss the availability of materials. It is nonsensical that Defendants – who operate
national exchanges and are intimately familiar with equity transactions and related data – need
Plaintiffs’ counsel’s communications to interpret a third party’s materials. That is especially true
because these investment managers are the subject of Defendants’ subpoenas and Defendants are
already obtaining from the investment managers the information they inappropriately seek from
Plaintiffs’ counsel. It is far less burdensome for Defendants to engage the third parties directly,
should they have questions about the productions, than to seek it from counsel (even assuming
counsel has such information). Plaintiffs share Defendants’ desire to obtain the third-party data, and
Plaintiffs are actively and cooperatively participating in meet and confers with the third parties and
have provided Defendants with data they received from the third parties. Notably, Defendants have
not identified any third-party materials they are unable to understand absent production of counsel’s
communications.

        Second, that the investment manager Boston Partners referenced a “service provider” it uses
to catalog or report “millisecond data” does not suggest that TradeInformatics, the service provider,
possesses relevant information. ECF No. 419 at 2. And it certainly does not support the extraordinary
proposition that invading counsel’s files is critical for Defendants to be able to meaningfully



4841-1283-9867
  65 5 West Bro adw ay , Su i te 1 900   San Di ego, CA 921 01   Tel 61 9-2 31- 1 05 8   F ax 61 9- 231 -7 423   rgrd la w.com
          Case 1:14-cv-02811-JMF Document 420 Filed 05/03/20 Page 2 of 2




Honorable Jesse M. Furman
May 3, 2020
Page 2


participate in and understand the investment managers’ productions. Defendants can ask Boston
Partners directly about their data or vendors.1

        Third, as explained during the status conference, there is a real burden – indeed, prejudice –
to forcing Plaintiffs’ counsel to disclose their emails to opposing counsel. Forcing the disclosure of
attorney communications to an adversary is an extraordinary remedy, even when those
communications are to a third party, and Defendants have not shown good cause for it. Rather, their
quest suggests that Defendants’ true motive is to explore Plaintiffs’ litigation strategy. There is also
a real cost in searching, collecting, reviewing, and producing counsel’s emails, which would be far
greater than Defendants simply asking any questions of the third parties. Such prejudice outweighs
any hypothetical benefit to Defendants.

      For these reasons and those set forth in Plaintiffs’ prior opposition (ECF No. 417),
Defendants’ motion to compel production of Plaintiffs’ counsel’s communications should be denied.

                                                      Respectfully submitted,




                                                      BRIAN O. O’MARA

BOM:dlh


cc:      Counsel of Record via ECF




1
 Also, to correct Defendants’ characterization: The dataset Defendants claim they did not receive from Plaintiffs is a
sample subset of data Plaintiffs and Boston Partners provided to Defendants.


4841-1283-9867
